            Case 4:17-cv-00206-WTM-BKE Document 76 Filed 03/29/21 Page 1 of 8



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH            DIVISION

ALJANON ALVIN

                                          )CASE NUMBER CV                  417-206
vs.                                       '


CORPORAL RANDY VEAL,ET AL )ORDER AND NOTICE OF
                                          )PRETRIAL PROCEEDINGS
            IT IS ORDERED that lead counsel for the parties in the captioned case are

      instructed to meet and confer, in person, and to prepare and file with the Clerk of this

      Court a joint consolidated proposed pretrial order. The proposed pretrial order shall be

      filed by the close of business on          Wednesday, April 28, 2021           Counsel for
      the plaintiff(s) shall have the responsibility to initiate compliance herewith. The form of

      the proposed pretrial order shall be in accord with the attached instructions. A party's

      failure to comply with the requirements hereof may result in dismissal of the complaint or

      answer or in other sanctions determined appropriate by the Court. The Court will not

      accept for filing any proposed pretrial order prepared only from telephone conversations.

      The proposed pretrial order shall include a paragraph stating the date and location of the

      meeting, the duration of the meeting, and the names of all counsel or parties participating.

      If any party in this case is not represented by counsel, such party shall be obligated to

      comply with the requirements hereof in the same manner as counsel.


            IT IS FURTHER ORDERED that this case will be scheduled by the Clerk for a

      pretrial conference. At the time of the pretrial conference, the Court will approve,

                                                  [1]
        Case 4:17-cv-00206-WTM-BKE Document 76 Filed 03/29/21 Page 2 of 8



disapprove, or direct amendment of the proposed pretrial order. Lead counsel for each

party shall attend the pretrial conference.

       All evidentiary objections and motions in limine, and responses thereto, which have

not been resolved prior to the pretrial conference shall be submitted in writing at least

               days prior to the scheduled pretrial conference.


       Proposed pretrial order which are not consolidated (proposed iointlvl will not be

accepted for filing without the written permission of the Court.

       ORDER ENTERED at                        Savannah             Georgia, this ^^^"^day of
                              ^     2021




                                                            UNITED STATES DISTRICT JUDGE

                             STANDARD INSTRUCTIONS FOR
                        CONSOLIDATED PRETRIAL ORDERS IN
                        THE SOUTHERN DISTRICT OF GEORGIA


         [THIS DOCUMENT AND ASSOCIATED FORMS MAY BE FOUND
            WITHIN THE COURT'S WEBSITE AT www.gas.uscourts.gov.l


The proposed pretrial order shall cover the following subjects, numbered serially as below:

(NOTE: IN PREPARING THE PROPOSED PRETRIAL ORDER. REPRODUCE EACH

NUMBERED ITEM AS A PREFACE TO THE MATERIAL SUBMITTED SETTING FORTH THE


MATERIAL SUBMITTED IMMEDIATELY THEREAFTER. DO NOT USE APPENDICES OR


ATTACHMENTS EXCEPT WHERE SPECIFICALLY AUTHORIZED BY THE COURT OR CALLED


FORHERElNt

                                                   [2]
         Case 4:17-cv-00206-WTM-BKE Document 76 Filed 03/29/21 Page 3 of 8




       1.     Counsel are to discuss and agree on every possible factual stipulation. The
stipulations must be reduced to writing, signed and filed with the consolidated proposed
pretrial order as ATTACHMENT "A" hereto. Stipulations can spare witness testimony,
trial time, and expense. If a party feels the other side is in bad faith refusing to
stipulate, they shall set forth "proposed stipulations'' on ATTACHMENT "A." Costs
of proving what, at trial, was never really disputed and what should have been
stipulated, may be taxed against the offending party and attorney. Those costs may
include witness fees and additional attorney preparation time costs.

      2.     As ATTACHMENT "B" to the proposed pretrial order, the parties may, but
are not required to, submit questions which they desire the Court to propound to jurors
concerning their legal qualifications to serve and any other questions they wish
propounded for information purposes. If the parties choose to submit general voir dire
questions hereunder, they may submit the questions jointly as one attachment or separately
as ATTACHMENTS "B-1" and


       3.     State the names of all parties, firms and attorneys to be used in qualifying the
jury. State the name of any insurance company involved, and whether it is a stock or
mutual company. State the names of all counsel who are members of any firm involved
on a contingent fee basis. At the pretrial conference, counsel may be required to disclose
policy limits and details of any insurance coverage.

      4.     Identify the basis upon which the jurisdiction of this Court is based and any
questions relating to its jurisdiction.

     5.     List any motions or other matters in the case which remain unresolved. Any
motion not so enumerated shall be deemed withdrawn by the moving party.

      6.     All discovery is to be completed pursuant to the Local Rules. The date of the
conclusion ofthe discovery process and the expected completion of any untranscribed
deposition shall be stated.
      7.    State whether the names of the parties in the above-captioned case(s) are
complete and correct and whether there is any question of misjoinder or non-joinder.




^ The Court will require that each juror stand and give personal background information (name,address, employment, spouse's
employment, etc.) and such questions need not be included. The Court will propound questions concerning legal qualifications.
                                                            [3]
       Case 4:17-cv-00206-WTM-BKE Document 76 Filed 03/29/21 Page 4 of 8



      8.    Outline of plaintiff(s)' case.

      NOTE:        PLAINTIFF(S) SHOULD PAY PARTICULAR ATTENTION TO
                   THIS PARAGRAPH. AT THE TRIAL, IT WILL BE USED BY
                   THE COURT IN DIRECTING THE CASE AND INSTRUCTING
                   THE JURY.


      PIaintiff(s) shall furnish a short, succinct, factual and narrative statement of the
cause of action. This statement should not be argumentative and should not recite
evidence. In no event shall the statement be more than one page.

      9.     Outline of defendant(s)' case.

      NOTE:        DEFENDANT(S) SHOULD PAY PARTICULAR ATTENTION
                   TO THIS PARAGRAPH. AT THE TRIAL, IT WILL BE USED
                   BY    THE      COURT        IN   DIRECTING        THE     CASE      AND
                   INSTRUCTING THE JURY.


      Defendant(s) shall:

           (a) Furnish a short, succinct, factual and narrative statement as to all
      defenses (general and special). This statement should not be argumentative and
      should not recite evidence. In no event shall the statement be more than one page.

            (b) In all actions involving a counterclaim, cross-claim, or third-party
      action, defendant(s) should summarize the matter, using the outline required as to
      the main claim.


      10.   In all cases in which violation of the United States Constitution or a federal or
state statute or regulation is alleged, the party making such claim shall specifically state
the constitutional provision and/or statute allegedly violated and the specific facts on
which such alleged violation is based. The party shall detail the damage or relief sought
pursuant to such claim and recite supporting authority.

       11. In tort cases, any party bearing a burden of proof shall list each and every
act of negligence or intentional tort relied upon.

           (a)Under a separate heading, state all relevant statutes, rules, regulations and
      ordinances allegedly violated. Also, recite any supporting authority.



                                              [4]
       Case 4:17-cv-00206-WTM-BKE Document 76 Filed 03/29/21 Page 5 of 8




            (b) List all items of damages claimed or non-monetary relief sought.

             (c)In all cases involving alleged permanent injuries or death, furnish
      a full statement as to the age, alleged life expectancy and/or probable duration of
      the injuries, and earnings, income tax records or other records to prove earnings.

       12. In contract cases or any other action not addressed in paragraphs 10 or 11,
any party having a burden of proof shall outline the particular alleged breach of contract
or the basis of any other cause of action, enumerate any applicable statute involved, and
detail the damages or relief sought and recite appropriate supporting authority.

      13.    If there is any dispute as to agency, state the contentions of the parties with
respect to agency.

       14.    State who has the burden of proof(including any affirmative defenses or
special issues) and who has the opening and closing arguments to the jury.

        15. Under this paragraph, both plaintiff(s) and defendant(s) should separately
list the witnesses whom each will have present at the trial and those whom each mav have
present at the trial. Witnesses intended to be used solely for impeachment shall be listed;
however, if a party has a genuine reason for not listing and disclosing an impeachment
witness, such party may address the Court exparte and seek a ruling as to whether
disclosure may be properly withheld. A representation that a party will have a witness
present may be relied on by the opposing party unless notice to the contrary is given in
sufficient time prior to trial to allow the opposing party to subpoena the witness or obtain
his testimony. If a witness is not listed when the proposed pretrial order is filed, the
Court will not allow the addition of a witness by any party, EXCEPT for providential or
other good cause shown to the Court by application for amendment to this Order.

      NOTE:          COUNSEL MUST SUBMIT TO THE COURTROOM DEPUTY
                     CLERK THREE COPIES OF THE TYPED WITNESS LIST AT
                     THE PRETRIAL CONFERENCE.

      16.      All documents and physical evidence that may be tendered at the trial shall
be exhibited to and initialed by opposing parties prior to the pretrial conference. All
evidence shall be marked by the parties prior to the pretrial conference, and the parties are
encouraged to submit a joint exhibit list on a form supplied bv the Clerk. If separate
exhibit lists are submitted, they shall be submitted on the forms supplied. Duplications
of exhibits should be avoided to the extent practicable. Exhibit lists should be submitted
to the Court at the pretrial conference. The material therein shall be identified as follows:


                                             [5]
      Case 4:17-cv-00206-WTM-BKE Document 76 Filed 03/29/21 Page 6 of 8




            (a) A list of documents and physical evidence submitted as joint exhibits.

           (b) Where separate lists are being submitted, a list of documents and physical
      evidence to be introduced by the plaintiff(s). Copies of such exhibits shall be
      provided to counsel for each other party.

      Objections and reasons therefor shall be stated in writing and be filed five (5) days
      prior to the time of the pretrial conference. Items not objected to will be admitted
      when tendered at trial.


           (c) Where separate lists are being submitted, a list of documents and physical
      evidence to be introduced by the defendant(s). Copies of such exhibits shall be
      provided to counsel for each other party.

      Objections and reasons therefor shall be stated in writing and be filed five (5) days
      prior to the time of the pretrial conference. Items not objected to will be admitted
      when tendered at trial.


            (d) Any document or other physical evidence listed by any party and not
      objected to, or to which objections have been overruled, may be received in
      evidence on offer by any other party, in the event the listing party does not actually
      offer it into evidence.


            (e) The foregoing shall not be deemed or construed to expand or limit the
      rules relating to the admissibility of evidence generally.


      NOTE;        COUNSEL MUST SUBMIT TO THE COURTROOM DEPUTY
                   CLERK THREE COPIES OF THE TYPIED WITNESS LIST AT
                   THE PRETRIAL CONFERENCE. AH exhibits shall be cross-
                   initialed by the attorneys for the parties and properly tagged as
                   required by the Local Rules of this District. This cross-initialing
                   procedure shall be completed when counsel meet to confer on the
                   preparation of the pretrial order.



      17.   List all witnesses whose testimony by deposition will or may be offered by
each party and the specific deposition pages and lines to be offered. All objections by
                                           [6]
       Case 4:17-cv-00206-WTM-BKE Document 76 Filed 03/29/21 Page 7 of 8



opposing parties to any portions of the deposition(s) shall be set forth with specific
reference to the portion ofthe testimony objected to and the basis therefor.

            (a)Prior to trial, counsel shall confer to eliminate all extraneous, redundant,
      and unnecessary matter, lapses, and colloquy between counsel in the deposition
      excerpts. Counsel shall also attempt to resolve all objections to deposition testimony
      to be offered.


             (b) The parties shall, if practicable, conform deposition exhibit numbers in
      trial questions and testimony to the numbers of trial exhibits.

      18. Each party shall separately provide a memorandum of authorities as to any
questions of law likely to arise at the trial, including the merits of plaintiff(s)' claim,
defenses asserted, matters of evidence, etc.

       19. Plaintiff(s)' counsel estimates               (days)(hours) to present plaintiff(s)'
case; defendant(s)' counsel estimates                (days)(hours) to present the defense.

      20.    Plaintiff(s) has        has not offered to settle.
             Defendant(s)   has        has not offered to settle.

            It appears at this time that there is
                       A good possibility of settlement.
                       Some possibility of settlement.
                       No possibility of settlement.

             The parties      do       do not wish to confer with the Court regarding
             settlement.


      21. State any other matters which should be covered by pretrial order, including
rulings desired ofthe Court prior to trial.

      22. State whether or not the issues of liability and damages should be tried
separately (bifurcated) and give any other suggestion toward shortening the trial. Where
bifurcation is opposed by any party, such party shall state the reasons for such opposition.

      23. In cases where either party requests bifurcation of issues or a special
verdict, submit a copy of the proposed verdict as PLAINTIFF'S ATTACHMENT"C"
and/or DEFENDANT'S ATTACHMENT"C" hereto. Lead counsel are to discuss and
agree on such special verdict where possible. Where agreement is not reached, state the
basis for any objections to the special verdict request.

                                               [7]
      Case 4:17-cv-00206-WTM-BKE Document 76 Filed 03/29/21 Page 8 of 8



      24. In non-jury cases, the parties shall each file their proposed findings of fact,
summary of depositions, and conclusions of law not later than one week prior to the
assigned trial date.

       25. The final proposed pretrial order shall be signed by counsel for each party and
shall contain a final paragraph, as follows:

             IT IS HEREBY ORDERED that the foregoing constitutes a PRETRIAL
             ORDER in the above case(s), that it supersedes the pleadings which are
             hereby amended to conform hereto and that this PRETRIAL ORDER
             shall not be amended except by ORDER OF THE COURT.


      This           day                            of,20




                                                  UNITED STATES DISTRICT JUDGE




                                           [8]
